GRAVES, Justice
(dissenting).
The fuller light of a rehearing has converted the reluctance with which my acquiescence in the former reversal of this appealed-from judgment was recorded into a conviction now that such reversal was rested solely upon a technical construction and application that the record of the trial below does not support, and which is in direct conflict with this court’s unanimous opinion in the same cause upon a venue-hearing only, reported in Bell Publishing Company et al. v. Garrett Engineering Company, 146 S.W.2d 301.
Wherefore, this dissent from the present order overruling the appellee’s motion for a rehearing.
No extended opinion is deemed necessary, it being thought needful only to point out that this record conclusively shows that all the jury meant to or could properly have found in response to special issue No. 2 was that the appellee had never, prior to that time, done the actual physical work in the building of a plant similar to that then contemplated for the City of Temple; any other construction of that finding would be to literally “parse out of court” this appellee; that is made inescapable by the trial court’s definition of the word “con*888struct”, in submitting that issue, which, together wtih the definition, were as follows :
“Special Issue No. 2
“Do you find from a preponderance of the evidence that prior to May 21, 1939, the plaintiff, Garrett Engineering Company, had not constructed for any other city a plant similar to that contemplated at that time to be built at Temple, Texas, from the.'bond issue then in contemplation by said City of Temple?
“Answer ‘It had not’ or ‘It had’.
“In connection with this issue you are instructed that the word ‘construct’ is defined to mean: To adjust and join the materials or parts of, so as to form a permanent whole; to build; and that the word ‘similar’ is defined to mean like in quality, nature, degree, purpose, or other characteristic, but not the same or identical.”
The-jury answered “It had not”, thereby merely finding, in response to' the undisputed evidence to that effect, that the ap-pellee had never undertaken to ■ do the physical work in joining up the materials or parts of the buildings it had theretofore professionally worked upon, but that its service had always been to do the engineering work only, as this court plainly held on such former 'appeal (at page 306 of 146 S.W.2d) that “it had so contracted to do ás ‘engineer’ for the City of Temple” in this instance.
Neither did the appellee’s pleading nor the undisputed state of the evidence on that incident furnish any basis for even an inference that the appellee had ever claimed to have or had done any of the physical construction work upon such plant • — to the contrary, both affirmatively negative it; the appellee declared upon the specific terms of its contract with the City, which indisputably only employed it as “engineer” to do the engineering not the laying-on-of-bricks work, and its president, the only witness on the subject, made clear that it had invariably done nothing but the professional engineering work, never having laid a brick nor otherwise physically built any plant.
' So that, by neither the pleadings nor the proof, was the question as to whether ap-pellee had ever done the physical labor in the construction of a light and power system a material issue in the trial court, nor was the cause tried there upon any such theory. Appellants cannot, therefore, by all the authorities, shift to such theory on this appeal.
Furthermore, the sole predicate upon which they essay such a switch is clearly shifting sand, it being in the form of an enmeshed and involved objection to special issue No. S, inquiring as to the amount of damages the appellee might have sustained, to this precise effect: “* * * and because such issue fails to limit the jury in its consideration of recoverable damages to the article and the portion of the same, as related to the whole, which it may have previously found upon a proper issue submitted to it as having resulted from a false publication of and concerning plaintiff’s réputation.”
That objection, hazy, so general that it covered everything and touched nothing, and isolated as it was, plainly got appellants nowhere toward specifically suggesting to the trial court that this appellee, as a part of its cause-of-action herein, was claiming and attempting to prove that it had theretofore done the physical labor in the construction of similar light and power systems to' that it had so obligated itself to build for the City of Temple. The mere statement of such a theory is its own refutation, under the compelling facts to the contrary with which this record teems.
In these circumstances it seems inescapable that that jury’s answers in response to special issues Nos. 1, 1-A, and 2-A, as set forth on page 886 of this court’s original opinion herein, coupled with the finding of the trial court, shown and set forth on page 886 of that opinion, established the falsity of each and every statement contained in paragraph 7 of the published article upon which appellee’s cause-of-action is grounded, and entitled it to the judgment awarded.
Since no other than the one reason is assigned for the reversal — other than this court’s incidental comment that the $15,000 damages awarded “was high” — the discussion may end here, it being this member’s view that such amount — in the evidence appearing — was fully within the jury’s province, and that in no other respect has prejudicial error been made to appear..
It is respectfully suggested that the judgment of reversal upon appeal should be set aside, and the trial court’s judgment should be in all things affirmed.